977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank CASALI, Plaintiff-Appellant,v.Stephen A. TRUMAN, Roseville Director of Building InspectionThomas B. Van Damme, Roseville City Manager;Rebecca Richards, Roseville CodeEnforcement Officer,Defendants-Appellees.
No. 91-2199.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1992.

Before MILBURN, ALAN E. NORRIS, and KRUPANSKY, Circuit Judges
PER CURIAM.


1
Frank Casali, the Plaintiff-Appellant, has appealed the decision of the District Court granting summary judgment in favor of Stephen A. Truman, Thomas B. Van Damme and Rebecca Richards, Defendant-Appellees, in this action brought seeking damages and injunctive relief under 42 U.S.C. § 1983 and 42 U.S.C. § 1985, and declaratory relief that the Roseville Sign Ordinance violates plaintiff-appellant's right to free speech under the First and Fourteenth Amendments to the United States Constitution.


2
A review of the record, the briefs of the parties, and the arguments of counsel discloses that appellant's assignments of error are without merit.


3
Accordingly, the grant of summary judgment in favor of Stephen A. Truman, Thomas B. Van Damme and Rebecca Richards is AFFIRMED for the reasons stated by the district court in its order of September 25, 1991.